NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SANDISK CORP.,
Plaintiff-Appellant,

V.

KINGSTON TECHNOLOGY CO., INC. AND
KINGSTON TECHNOLOGY CORP.,
Defendants-Cross Appellants.

2012-1384, -1421

Appeals from the United States District Court for the
Western District of Wisconsin in case no. 10-CV-0243,
Senior Judge Barbara B. Crabb.

ON MOTION

ORDER

The parties jointly move to withdraw their previous
motion to reform the caption and for an extension of time,
and file another motion to realign the parties with
SanDisk Corporation ("SanDisk")` as appellant and
Kingston Technology Co., Inc. and Kingston Technology
Corp. ("Kingston") as cross-appellants

SANDISK CORP. V. K_INGSTON TECHNOLOGY CO., INC. 2

Upon consideration thereof,
IT IS ORDERED THAT§

(1) The motion to withdraw the previous motion is
granted.

(2) The motion to realign the parties is granted. The
revised official caption is reflected above. The appellant‘s
brief is due August 13, 2012.

FOR THE CoURT

 0 6  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: David M. Barkan, Esq. _

Raoul D. Kennedy, Esq.
525 D

AUG 96 2012

JAN HURBAlY
C|.ERK